We issued a writ of habeas corpus to inquire into the cause of petitioner's detention in the Kalamazoo State Hospital. By ancillary writ of certiorari we have the record of the proceedings *Page 635 
in the probate court of St. Joseph county which resulted in the commitment. It discloses a situation similar to that shown in ReMiller, 303 Mich. 81, and in Re Clifford, 303 Mich. 84, and decision there is controlling here.
Petitioner was adjudged insane by the probate court on December 9, 1933, upon the certificates of two physicians and without "the taking of proofs and a full investigation of the facts." (In reMiller, supra.) Buck was first sent to the State Psychopathic Hospital at Ann Arbor and subsequently transferred to the Kalamazoo State Hospital upon the authority of a subsequent order of the probate court, dated February 13, 1934, based upon the certificate of the medical director of the State Psychopathic Hospital, who had him under observation.
The original order of commitment being a nullity, any subsequent order based thereon is also a nullity, In re Miller
and In re Clifford, supra.
An order may be entered releasing the petitioner.
NORTH, C.J., and StARR, WIEST, BUTZEL, SHARPE, BOYLES, and REID, JJ., concurred. *Page 636